DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “TTFields”. Based on the originally filed specifications, “TTFields” are tumor treating fields (e.g. [0002]). It is suggested to amend the claim to replace the word “TTFields” with “tumor treating fields (TTFields)”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the apparatus" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
The dependent claims inherit the deficiency. 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Palti et al (U.S. Patent Application Publication Number: US 2011/0137229 A1, hereinafter “Palti”- APPLICANT CITED).
Regarding claims 1 and 11, Palti teaches a kit of electrodes (e.g.  Fig 5, 7, Fig. 27A-C, 28) for treating a target region in a subject’s body with TTFields (e.g. [0020],[0165]), the target region being located in a portion of the subject’s body that has a longitudinal axis, the apparatus comprising:
a first plurality of capacitively coupled electrodes (i.e. isolects, e.g. 230 Fig.7, 230 Fig 20) wired together in parallel, in series, or in a parallel/series combination (e.g. [0098]); a first band-shaped substrate configured to hold the first plurality of electrodes against the subject's body (i.e. The skin patch 300 can be a self-adhesive flexible patch with one or more pairs of isolects 230.e.g.  Fig. 7 shows that the plurality of isolects are 
In the embodiment of Fig. 7 Palti  does not specifically teach that the first plurality of electrodes surrounds a first part of the subject's body at a position that is longitudinally prior to the target region and a second plurality of capacitively coupled electrodes wired together in parallel, in series, or in a parallel/series combination; a second band-shaped substrate configured to hold the second plurality of electrodes against the subject's body so that the second plurality of electrodes surrounds a second part of the subject's body at a position that is longitudinally subsequent to the target region; a third plurality of capacitively coupled electrodes wired together in parallel, in series, or in a parallel/series combination; a third substrate configured to hold the third plurality of electrodes against the subject's body on a first side of the target region, at a position that is longitudinally between the first plurality of electrodes and the second plurality of electrodes; a fourth plurality of capacitively coupled electrodes wired together in parallel, in series, or in a parallel/series combination; and a fourth substrate configured to hold the fourth plurality of electrodes against the subject's body on a second side of the target region that is opposite to the first side, at a 28position that is longitudinally between the first plurality of electrodes and the second plurality of electrodes and a fifth plurality of capacitively coupled electrodes; a fifth substrate configured to hold the fifth plurality of electrodes against the subject's body on a third side of the target region, at a position that is longitudinally between the first plurality of electrodes and the second plurality of electrodes; a sixth plurality of capacitively coupled electrodes; and a sixth substrate configured to hold the sixth plurality of electrodes 
In a different embodiment Palti teaches placing six isolects around the subject (e.g. [0116], [0118], [0119], Figs. 27A-C and Fig. 28). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to place a plurality of capacitively coupled electrodes embedded in a skin patch as taught in the embodiment of Figs. 7 and place at least 6 of the skin patches around the body of a subject as taught in the embodiment of Figs. 27A-C, 28 of Palti in order to provide the predictable results   of provided a more targeted therapy that destroys all the tumor cells in the targeted region. 
Regarding claims 2 and 3, Palti teaches an AC voltage generator configured to generate, in a repeating and alternating sequence, (a) an AC voltage with a frequency of 100-500 kHz  or with a frequency of 125- 250 kHz between the first set of one or more electrodes and the second set of one or more electrodes, and (b) an AC voltage with a frequency of 100-500 kHz  or with a frequency of 125- 250 kHz between the third set of one or more electrodes and the fourth set of one or more electrodes (i.e. 50KHz to 500 KHz and preferably 100 KHz to 300 KHz , e.g. [0082], [0092]).
Regarding claims 6 and 7, Palti teaches each of the first and second substrates is shaped and dimensioned to fit around a torso of the subject’s body (e.g. [0098], [0106]) and wherein the first substrate is shaped and dimensioned to fit around a torso of the subject’s body, and wherein the second substrate is shaped and dimensioned to fit around a neck of the subject’s body (e.g. [0098], [0106], [0153],[0154], Fig 28. Note: 
Regarding claims 8 and 9 Palti teaches the first substrate is shaped and dimensioned to fit around a neck of the subject’s body, and wherein the second substrate is shaped and dimensioned to fit around a head of the subject’s body and wherein the first substrate is shaped and dimensioned to fit around a neck of the subject’s body, and wherein the second substrate is shaped and dimensioned to fit on a head of the subject’s body (e.g. [0098], [0131], Note: the claims are directed to an apparatus and since Palti teaches that the electrodes may be embedded in a skin patch or collar they are shaped and dimensioned  to fit around  fit on any portion of the subject’s body. The placement of the electrodes on the patient’s body is intended use.)
Regarding claim 10, Palti teaches that the first and second substrates is shaped and dimensioned to fit around a limb of the subject’s body (e.g. Fig 28, [0098], [0119], Note: the claims are directed to an apparatus and since Palti teaches that the electrodes may be embedded in a skin patch or collar they are shaped and dimensioned to fit around fit on any portion of the subject’s body. The placement of the electrodes on the patient’s body is intended use).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Palti et al (U.S. Patent Application Publication Number: US 2011/0137229 A1, hereinafter “Palti”- APPLICANT CITED) in view of Palti (U.S. Patent Application Publication Number: US 2006/0276858 A1, hereinafter “Palti2006”).
Regarding claims 4 and 5, Palti teaches the invention as claimed and teaches that the substrate is flexible (i.e. The skin patch 300 can be a self-adhesive flexible patch with one or more pairs of isolects 230.e.g. 0098 but does not specifically teach that the first plurality of electrodes are all wired together in parallel, and the second plurality of electrodes are all wired together in parallel. Palti2006 teaches a flexible electrode patch for treating cancer using TT fields (e.g. Abstract, [0013], [0018]) comprising electrodes wired in parallel (e.g. [0026] Figs 2A, B). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the electrodes on the skin patches or collars of Palti to have multiple electrodes that are wired in parallel as taught as taught by Palti2006 in order to provide the predictable results of providing a more targeted and effective therapy.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Palti (U.S. Patent Application Publication Number: US 2004/0176804 A1, hereinafter “Palti2004”) teaches applying capacitively coupled electrodes to a torso or a limb of a patient with tumor treating fields. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043.  The examiner can normally be reached on Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792